PER CURIAM:
This consolidated claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Amended Answer. Claimant seeks $194.00 for five invoices which were not paid by respondent due to the expiration of the fiscal year. In its Amended Answer, respondent admits the validity and amounts of the invoices, and that it had expired sufficient funds in the appropriate fiscal year from which the obligation could have been paid. The Court, therefore, makes an award to the claimant in the amount of $194.00.
Award of $194.00.